Citation Nr: 1535518	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  05-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to April 1984. 

The Veteran's TDIU claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2003.  The RO issued a Statement of the Case (SOC) in May 2005.  In May 2005, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In May 2008 and July 2009, the Board remanded the TDIU claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  In a decision promulgated in March 2010, the Board denied the Veteran's claim of entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's March 2010 decision and remand the case to the Board for further development and readjudication.  In a February 2011 Order, the Court granted the Joint Motion.  The case was returned to the Board.  In August 2011 and July 2012, the Board remanded the TDIU claim to the RO via the AMC, in Washington, DC, for further development.  The TDIU claim has now been returned to the Board for appellate disposition. 

The Veteran's acquired psychiatric disorder claim comes before the Board on appeal from a February 2012 rating decision of the RO in Montgomery, Alabama, which denied the benefit sought on appeal.  The Veteran filed a NOD in February 2013.  The RO issued a SOC in September 2014.  In October 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran's current major depressive disorder with anxiety is secondary to his service-connected disabilities.


CONCLUSION OF LAW

Service connection for major depressive disorder with anxiety, as secondary to the service-connected disabilities, is established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, solely as secondary to his service-connected disabilities.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in November 2011, the Veteran was diagnosed with major depressive disorder with anxiety.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for bilateral pes planus with plantar fasciitis (currently 50 percent disabling) and for hemorrhoids (currently 10 percent disabling).  Thus, the Veteran has satisfied the second element of secondary service connection.

As noted above, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  In this regard, there are positive and negative medical opinions of record.  However, the Board finds the positive evidence outweighs the negative evidence on the issue of secondary service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Regarding the negative evidence, the Veteran was afforded a VA examination in November 2011.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current acquired psychiatric disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran reported that he struggled with anxious depression throughout the past decade, and this assertion was supported by the record.  However, the record (April 2008) indicated that the Veteran's family history was positive for depression with respect to at least three first-order relatives.  In addition, the Veteran reported his early depressive symptoms were largely related to problematic interactions with a supervisor.  Thus, while the Veteran now attributed his depressive symptoms to service-connected foot problems and perhaps hemorrhoids, the examiner opined that it seemed likely that the Veteran might suffer from depression even in absence of these physical deficits.  As such, the VA examiner could not assert that the Veteran's depressive symptoms were as likely as not (at least 50/50 probability) caused by or a result of service-connected pes planus and/or hemorrhoids.  In this opinion, the VA examiner only addressed the causation element of secondary service connection and did not address the aggravation element.  38 C.F.R. § 3.310.

Regarding the positive evidence, in December 2011, the Veteran's private treating physician, a board certified psychologist, submitted a medical opinion.  The physician stated that the Veteran had symptoms of depression, as evidenced by insomnia, feelings of hopelessness and helplessness, a diminution of self-worth, social isolation, withdrawal, and feelings of "doom and gloom."  The physician noted that the Veteran developed a foot condition in the military, which was now manifested by constant pain.  The physician stated that the Veteran's foot condition precluded him from engaging in any meaningful or significant personal, interpersonal and social interactions with significant others.  The physician indicated that this caused the Veteran to become socially isolated and withdrawn, which is a significant characteristic of his major depressive syndrome.  The physician stated that, by history, there was no history of depressive symptoms prior to the Veteran developing the disabling foot condition, which was directly related to his active military service.  Thus, the Veteran's treating private psychologist, found that, in his clinical opinion, the Veteran's major depressive disorder was secondary to his foot disorder, which was characterized as being constantly painful.  The physician opined that the Veteran's foot disorder was, by history, a direct result of his military experience and for which he received 60 percent service-connected compensation.  The physician concluded that the Veteran's depressive symptoms were chronic and were not likely to abate sufficiently anytime in the foreseeable future.

Additionally, in a February 2012 medical opinion, the Veteran's VA treating family nurse practitioner (board-certified) (FNP-BC) in the Mental Health and Behavioral Medicine (MH&BM) Service submitted a medical opinion.  The nurse practitioner stated that the Veteran had a "wide of work experiences."  He had numerous jobs and had done well on all of them.  However, he became depressed over the years due to his service-connected disabilities, which caused him chronic pain.  He found it difficult to obtain and maintain employment.  The nurse practitioner referenced the medical literature, which stated that depression was one of the most common psychological issues facing people who suffer from chronic pain, and often complicated the patient's conditions and treatment.  The nurse practitioner stated that while she respected the Veteran's Compensation and Pension (C&P) examiner's medical opinion dated in November 2011 (described above), the medical literature and statistics reflect the following:

Chronic pain may be characterized by abnormalities in brain hormone, low energy, mood disorders, muscle pain, and impaired mental and physical performance.  Chronic pain worsens as neurochemical changes in your body increase your sensitivity to pain.  Then you begin to have pain in other parts of your body that do not normally hurt.  Chronic pain can prevent sleep and cause you to awaken frequently at night.  This lack of sleep results in daytime fatigue and low productivity.  The ongoing pain will cause additional irritation and make it difficult to deal with others.

The nurse practitioner stated that, according to the Veteran's November 2011 C&P examination, he does suffer from most of these symptoms.  The nurse practitioner continued to cite to the medical literature, referring to an article from the American Pain Foundation, which stated the following:

About 32 million people in the U.S. report have had pain lasting longer than one year.  From one-quarter to more than half of the population that complains of pain to their doctors are depressed.  On average, 65% of depressed people also complain of pain.  People whose pain limits their independence are especially likely to get
depressed.

Therefore, per research, the Veteran's VA treating nurse practitioner found that the Veteran's current depression was as least as likely as not related to his chronic pain.  The nurse practitioner based this medical opinion on a physical examination of the Veteran and a review of the recent medical literature.

The Board finds the November 2011 VA medical opinion to be inadequate because the VA examiner did not address the aggravation element of secondary service connection.  In contrast, the private physician did address the aggravation element in finding the major depressive disorder was "secondary" to the service-connected foot disability.  The VA examiner also did not consider the recent medical literature.  In contrast the Veteran's treating nurse practitioner based her findings on the recent medical literature.  Both of the positive medical opinions are from the Veteran's treating medical providers.  The positive medical evidence is further supported by the Veteran's competent and credible lay statements regarding his painful feet and his current depression.  The Board finds this evidence is sufficient to grant the claim.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for major depressive disorder with anxiety, secondary to the service-connected disabilities, have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).



ORDER

Entitlement to service connection for major depressive disorder with anxiety, as secondary to the service-connected disabilities, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

A remand is required in order to afford the Veteran a VA medical opinion to determine whether his service-connected disabilities, to include his now service-connected major depressive disorder with anxiety, currently preclude him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected disabilities, to include the recently granted major depressive disorder with anxiety.  Specifically, in the February 2012 VA medical opinion, the Veteran told his treating physician that he found it difficult to obtain and maintain employment due to his depression.  The Veteran's formal TDIU application dated in August 2012 also lists his service-connected foot disability as the cause of his unemployability.  Although the Veteran has been afforded VA examinations, a VA medical opinion regarding the functional impairment caused by his service-connected disabilities and the total effect on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  Here, a VA medical opinion is necessary before the TDIU claim can be decided on the merits.  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA medical opinion to determine the functional impairment due to the pathology, symptoms and signs of his service-connected major depressive disorder with anxiety, hemorrhoids, and/or bilateral pes planus with plantar fasciitis.  The claims file and a copy of this remand must be provided to the examiner for review.  If the examiner determines that an examination(s) is required before this medical opinion can be provided, then such examination should be scheduled.  

The examiner should provide an opinion on the following, and complete rationale for any opinion expressed should be provided:

Does the Veteran's service-connected major depressive disorder with anxiety, hemorrhoids, and/or bilateral pes planus with plantar fasciitis prevent him from performing the physical and mental acts required for gainful employment, considering the impairment due to the pathology, symptoms and signs associated with those disabilities?

2.  After the above action has been completed, readjudicate the Veteran's TDIU claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


